Citation Nr: 0715928	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-11 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent 
for a gunshot wound, right anterior chest, posterior chest 
wall, injury to muscle group II.

2. Entitlement to a compensable disability rating for hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana that denied the veteran's claims of 
entitlement to increased disability ratings for a gunshot 
wound, right anterior chest, posterior chest wall, injury to 
muscle group II, currently evaluated at 20 percent, and high 
frequency hearing loss, currently evaluated at 0 percent.  
The veteran perfected a timely appeal of these determinations 
to the Board.

In January 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the RO's January 2007 certification of appeal 
to the Board, the Board received additional evidence 
pertinent to the veteran's gunshot wound claim in the form of 
a private medical examination and X-ray report.  The evidence 
was not accompanied by the veteran's waiver of initial RO 
review.  Therefore, this matter must be remanded for RO 
readjudication of the veteran's claim for a gunshot wound, 
right anterior chest, posterior chest wall, injury to muscle 
group II.  See generally, 38 C.F.R. § 20.1304; Disabled 
American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).

Furthermore, the veteran, at his January 2007 Board hearing, 
testified that his hearing loss had gotten worse since his 
last VA audiology examination in September 2003.  The Board 
notes that when a veteran claims that his condition is worse 
than when originally rated, and when the available evidence 
is too old for an evaluation of the claimant's current 
condition, VA's duty to assist includes providing him with a 
new examination.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this 
case, as the veteran has not had an audiological examination 
in over 3 and a half years and he claims that his hearing 
loss has gotten worse during that period of time, a new VA 
audiology examination is required to determine the current 
extent of the veteran's hearing loss.

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate a claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.	The RO should obtain a medical opinion 
by a VA examiner with the appropriate 
expertise in order to determine the 
current extent of the veteran's hearing 
loss.  The claims folder and a copy of 
this Remand must be provided to the 
examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  A complete rationale must be 
given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The report of the 
examination should be associated with 
the claims folder.

3.	The RO should readjudicate the claims 
on appeal, in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of 
the Case (to include citation to and 
consideration of all evidence added to 
the claims file since the March 2005 
Statement of the Case) and afford them 
the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




